DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 06/03/2019. An initialed copy is attached to this Office Action.
Claim Objections
Claims 18 and 19 are objected to because of the following informalities: improper dependency. Claims 18 and 19 recite elements that have not been provided in the preceding claims.  Appropriate correction is required.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka et al. (USPG Pub No. 2015/0226937), hereinafter “Otsuka”.


    PNG
    media_image1.png
    504
    549
    media_image1.png
    Greyscale


Regarding claim 4, Otsuka discloses wherein the objective-side surface extends in a radial direction of the first lens (2), and the extending surface (13) is parallel to the optical axis (see Fig. 3).   
Regarding claim 5, Otsuka discloses wherein the lens barrel (4) is provided with a first lens fixing hole, and the first lens (2) is fixed in the first lens fixing hole through the first peripheral portion (see Figs. 2, 4).
Regarding claim 6, Otsuka discloses wherein an external diameter of the first peripheral portion equals or is smaller than an internal diameter of the first lens fixing hole, the first peripheral portion is fixed in the first lens fixing hole, and a chamfer is formed on an end surface of the lens barrel (4) facing the objective side and surrounds the first lens fixing hole (see Figs. 2, 4).  
Regarding claim 7, Otsuka discloses wherein the first optical effective portion (2a) protrudes from the first lens fixing hole (see Figs. 2, 4).  
Regarding claim 8, Otsuka discloses wherein the lens barrel (4) has a second lens bearing surface, a thickness of the first peripheral portion of the first lens along the optical axis is greater than a distance between the end surface of the lens barrel (4) facing the objective side and the second lens bearing surface, and the second lens (3) is placed against the first lens (2) (see Figs. 2, 4).  
Regarding claim 10, Otsuka discloses wherein the objective-side surface of the first peripheral portion is aligned with the end surface of the lens barrel (4) facing the objective side (see Figs. 2, 4).  
Regarding claim 13, Otsuka discloses wherein the objective-side surface of the first peripheral portion is aligned with the end surface of the lens barrel facing the objective side (see Figs. 2, 4).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (USPG Pub No. 2015/0226937) in view of Okada et al. (USPG Pub No. 2017/0329131), hereinafter “Okada”.
Regarding claim 2, Otsuka discloses the claimed invention, but does not specify wherein the first surface faces the image side and the second surface faces the objective side, a section of the first lens along the optical axis is higher at the middle and lower at both left and right ends, and the section of the first lens comprises a first angled corner with a first internal angle ranged from 90 to 130 degrees, a second angled corner with a second internal angle ranged from 225 to 270 degrees, and a rounded corner with a third internal angle ranged from 90 to 120 degrees, wherein the first angled corner, the second angled corner and the rounded corner are arranged from a center portion of the first lens to a periphery portion of the first lens. In the same field of endeavor, Okada discloses wherein the first surface faces the image side and the second surface (25) faces the objective side, a section of the first lens (20) along the optical axis is higher at the middle and lower at both left and right ends (see Fig. 1), and the section of the first lens (20) comprises a first angled corner with a first internal angle ranged from 90 to 130 degrees, a second angled corner with a second internal angle ranged from 225 to 270 degrees, 
Otsuka and Okada disclose the claimed invention, but do not specify a rounded corner. Such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens device of Otsuka and Okada with a rounded corner for the purpose of providing a lens to withstand impact (Paragraph 23 of Okada).
Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (USPG Pub No. 2015/0226937) in view of Fukuyama et al. (USPG Pub No. 2020/0357838, herein used as a translation of Japanese Application No. 2017-167826), hereinafter “Fukuyama”.
Regarding claims 9 and 12, Otsuka discloses the claimed invention, but does not specify further comprising a cover disposed on an objective end of the lens barrel, wherein the cover comprises a main body and a flange extending from the main body towards the image side, and the main body of the cover is provided with a hole allowing the first optical effective portion of the first lens to protrude. In the same field of endeavor, Fukuyama discloses further comprising a cover (51) disposed on an objective end of the lens barrel, wherein the cover comprises a main body (central portion of 51) and a flange (outer portion of 51) extending from the main body towards the image side, and the main body of the cover is provided with a hole (52) allowing the first optical effective portion of the first lens to protrude (see Fig. 3, Paragraph 789). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens device of Otsuka with further comprising a cover disposed on an objective end of the lens barrel, wherein the cover comprises a main body and a flange extending from the main body towards the image side, and the main body of the cover is provided with a hole allowing the first optical effective portion of the first lens to protrude of Fukuyama for the purpose of protecting a surface of the lens (Paragraph 789).
 Regarding claim 11, Otsuka discloses wherein the lens barrel (4) has a second lens bearing surface, a distance between the end surface of the lens barrel facing the objective side and the second lens bearing surface, and the second lens (3) is placed against the second lens bearing surface (see Figs. 2, 4). Otsuka discloses the claimed invention, but does not specify a thickness of the first peripheral portion of the first lens along the optical axis equals or is smaller than. In the same field of endeavor, Fukuyama discloses a thickness of the first peripheral portion of the first lens along the optical axis equals or is smaller than (see Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens device of Otsuka with a thickness of the first peripheral portion of the first lens along the optical axis equals or is smaller than of Fukuyama for the purpose of providing high-quality image and high functionality (Paragraph 7). Furthermore, such .
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (USPG Pub No. 2015/0226937) in view of Tsai et al. (USPG Pub No. 2019/0346652), hereinafter “Tsai”.
Regarding claim 14, Otsuka discloses the claimed invention, but does not specify wherein the end surface of the lens barrel facing the objective side comprises a plurality of end surfaces arranged to be stepped, and one of the end surfaces farthest away from the optical axis is closest to the objective side. In the same field of endeavor, Tsai discloses wherein the end surface of the lens barrel (10) facing the objective side comprises a plurality of end surfaces arranged to be stepped, and one of the end surfaces farthest away from the optical axis is closest to the objective side (see Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens device of Otsuka with wherein the end surface of the lens barrel facing the objective side comprises a plurality of end surfaces arranged to be stepped, and one of the end surfaces farthest away from the optical axis is closest to the objective side of Tsai for the purpose of securing optical elements for the desired application (Paragraph 26). Furthermore, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966).
Regarding claim 18, Otsuka and Tsai teach the lens device as is set forth above, Tsai further discloses wherein the end surface of the lens barrel (10) facing the objective sides is stepped and comprises a first end surface, a second end surface and a third end surface, the first end surface, the second end surface and the third end surface are sequentially arranged from outer to inner of the lens barrel (10);  wherein the first end surface is closest to the .  
Claims 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (USPG Pub No. 2015/0226937) in view of Tsai (USPG Pub No. 2019/0346652) as applied to claim 14 above, and further in view of Fukuyama (USPG Pub No. 2020/0357838).
Regarding claim 15, Otsuka and Tsai disclose the claimed invention, but do not specify further comprising a dish-like cover, wherein the dish-like cover comprises a cylindrical wall surrounding the extending surface of the first lens and a plate extending from an end of the cylindrical wall facing the image side in a direction perpendicular to the optical axis. In the same field of endeavor, Fukuyama discloses comprising a dish-like cover (51), wherein the dish-like cover comprises a cylindrical wall surrounding the extending surface of the first lens and a plate extending from an end of the cylindrical wall facing the image side in a direction perpendicular to the optical axis (see Fig. 3, Paragraph 789). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens device of Otsuka and Tsai with comprising a dish-like cover, wherein the dish-like cover comprises a cylindrical wall surrounding the extending surface of the first lens and a plate extending from an end of the cylindrical wall facing the image side in a direction perpendicular to the optical axis of Fukuyama for the purpose of protecting a surface of the lens (Paragraph 789).
Regarding claim 16, Otsuka, Tsai and Fukuyama teach the lens device as is set forth above, Fukuyama further discloses wherein the cylindrical wall of the dish-like cover (51) is provided with a hole configured to expose the first optical effective portion of the first lens, and a diameter of the hole equals or is slightly greater than an external diameter of the extending surface of the first optical effective portion (see Fig. 3, Paragraph 789). It would have been 
Regarding claim 19, Otsuka and Tsai disclose the claimed invention, but do not specify wherein a size of the dish-like cover corresponds to a size of an objective end of the lens barrel; wherein when the dish-like cover and the lens barrel are assembled, an outer edge of the dish-like cover has a contact with the lens barrel at a location where the height difference between the first end surface and the second end surface is formed, and the plate fully covers the second end surface. In the same field of endeavor, Fukuyama discloses wherein a size of the dish-like cover corresponds to a size of an objective end of the lens barrel (see Fig. 3, Paragraph 789); wherein when the dish-like cover and the lens barrel are assembled (see Fig. 3, Paragraph 789). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens device of Otsuka and Tsai with wherein a size of the dish-like cover corresponds to a size of an objective end of the lens barrel; wherein when the dish-like cover and the lens barrel are assembled of Fukuyama for the purpose of protecting a surface of the lens (Paragraph 789). Otsuka, Tsai and Fukuyama disclose the claimed invention, but do not specify an outer edge of the dish-like cover has a contact with the lens barrel at a location where the height difference between the first end surface and the second end surface is formed, and the plate fully covers the second end surface. When combining the lens device of Otsuka with the teachings of Tsai, a ribbed lens barrel, and Fukuyama, a dish-like cover, placement or rearrangement of the elements would be an obvious design modification that one of ordinary skill in the art is capable of realizing. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It has been held that a mere reversal of the essential working parts of a 
Regarding claim 20, Otsuka, Tsai and Fukuyama teach the lens device as is set forth above for claim 19, but do not specify wherein the third end surface is configured for applying glue thereto, and the dish-like cover covers the second end surface so as to be connected to the lens barrel. For the same reasons as stated above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens device of Otsuka, Tsai and Fukuyama with wherein the third end surface is configured for applying glue thereto, and the dish-like cover covers the second end surface so as to be connected to the lens barrel for the purpose of protecting a surface of the lens (Paragraph 789 of Fukuyama) while securing optical elements for the desired application (Paragraph 26 of Tsai).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (USPG Pub No. 2015/0226937) in view of Tsai (USPG Pub No. 2019/0346652) and Fukuyama (USPG Pub No. 2020/0357838) as applied to claim 16 above, and further in view of Teraoka et al. (USPG Pub No. 2012/0019905), hereinafter “Teraoka”.
Regarding claim 17, Otsuka, Tsai and Fukuyama disclose the claimed invention, but do not specify wherein the hole of the cylindrical wall has varying diameters, one of which measured closest to the objective side substantially equals an aperture diameter of the lens device, and the hole of the cylindrical wall is located where an aperture of the lens device is. In 
Prior Art Citations
              Kim (USPG Pub No. 2014/0177079), Nagayama (USPG Pub No. 2014/0247488) and Sawai et al. (USP No. 5,898,527) are each being cited herein to show a lens device that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/20/2021